       Case 1:19-cv-00102 Document 35 Filed on 12/14/20 in TXSD Page 1 of 3
                                                                                                    United States District Court
                                                                                                      Southern District of Texas

                                                                                                         ENTERED
                                   UNITED STATES DISTRICT COURT                                       December 14, 2020
                                    SOUTHERN DISTRICT OF TEXAS                                        David J. Bradley, Clerk
                                      BROWNSVILLE DIVISION

ELIAS GAITAN,                                             §
                                                          §
         Plaintiff,                                       §
VS.                                                       §   CIVIL ACTION NO. 1:19-CV-102
                                                          §
LUIS V SAENZ, et al.,                                     §
                                                          §
         Defendants.                                      §

                  ORDER ADOPTING REPORT AND RECOMMENDATION

         Plaintiff Elias Gaitan brings this action against Cameron County District Attorney Louis

V. Saenz, Assistant District Attorney Brandy M. Bailey, Assistant District Attorney Samuel B.

Katz, Brownsville Police Department Detective Samuel Lucio, and his former counsel Rebecca

RuBane, alleging causes of action under 18 U.S.C. § 1983 and Texas state law. (Amended

Complaint, Docs. 1, 13, 15; Response, Doc. 151)                  His claims stem from the investigation,

prosecution, and defense of his earlier criminal conviction, for which he is currently

incarcerated.

         The Magistrate Judge conducted a Spears hearing, at which Gaitan abandoned his state

law claims.      (Transcript, Doc. 19, 6)           The Magistrate Judge then issued a Report and

Recommendation (Doc. 27) recommending dismissal of the Amended Complaint. Gaitan timely

filed objections. (Objections, Doc. 30)

         The Court has conducted a de novo review of the record and the applicable law in this

case. In his objections to the Report and Recommendation, Gaitan re-urges arguments he

presented to the Magistrate Judge, and which the Report and Recommendation ably and

correctly addresses.

         Gaitan’s only new argument is a request that the case be stayed pending the outcome of

his pending habeas petition. (Objections, Doc. 30, 7–8) The Court declines this request. When

1The Magistrate Judge ordered Gaitan to respond to interrogatories, so as to provide additional details regarding his
allegations. Gaitan’s Response forms part of his Amended Complaint. See Eason v. Holt, 73 F.3d 600, 602 (5th Cir.
1996) (indicating that responses to a questionnaire can become part of the “total filing”).
1/3
      Case 1:19-cv-00102 Document 35 Filed on 12/14/20 in TXSD Page 2 of 3



a Section 1983 action cannot go forward, the appropriate action is to dismiss the claim, not issue

a stay. See, e.g., Wallace v. Kato, 549 U.S. 384, 394 (2007) (“If the plaintiff is ultimately

convicted, and if the stayed civil suit would impugn that conviction, Heck will require dismissal;

otherwise, the civil action will proceed, absent some other bar to suit.”); Edwards v. Balisok,

520 U.S. 641, 649 (1997) (“We reemphasize that § 1983 contains no judicially imposed

exhaustion requirement; absent some other bar to the suit, a claim either is cognizable under §

1983 and should immediately go forward, or is not cognizable and should be dismissed.”)

(citation removed).

       In addition, following the issuance of the Report and Recommendation, but prior to

filing objections, Gaitan filed four motions. In two of those filings, he requests certain trial court

records and transcripts, as well as disclosures under Federal Rule of Civil Procedure 26.

(Motion for Trial Court Records, Doc. 31; Motion for Disclosures, Doc. 33) Gaitan, however, is

not entitled to additional discovery, as his claims are subject to dismissal for failure to state a

claim upon which relief can be granted. See 28 U.S.C. § 1915(e). He has not demonstrated how

the requested discovery would overcome the legal deficiencies of his causes of action.

       Gaitan also requests appointment of counsel and leave to amend his Amended

Complaint. (Motion for Request Attorney, Doc. 34; Motion for Leave to Amend, Doc. 32) The

Court finds these requests unpersuasive. First, Gaitan has no constitutional right to counsel to

represent him in this lawsuit. See, e.g., Cupit v. Jones, 835 F.2d 82, 86 (5th Cir. 1987) (“There is

no automatic right to the appointment of counsel in a section 1983 case.”). Given the legal

deficiencies of his causes of action, the Court concludes that appointing counsel would be futile.

Similarly, the Court finds that granting Gaitan leave to file a Second Amended Complaint would

also be futile, especially when Gaitan’s proposed amended pleading appears to be limited to

adding the City of Brownsville as a defendant. Gaitan does not explain how such an amendment

would overcome the legal deficiencies of his causes of action. As a result, granting leave to

amend would be futile. See, e.g., Foman v. Davis, 371 U.S. 178, 182 (1962) (listing “futility” as a

2/3
      Case 1:19-cv-00102 Document 35 Filed on 12/14/20 in TXSD Page 3 of 3



reason to deny a request to amend); Smith v. EMC Corp., 393 F.3d 590, 595 (5th Cir. 2004)

(same).

       Accordingly, the Court OVERRULES Gaitan’s objections and ADOPTS the Report and

Recommendation (Doc. 27). It is:

       ORDERED that Plaintiff Elias Gaitan’s causes of action in his Amended Complaint

(Docs. 1, 13, 15) are DISMISSED WITH PREJUDICE;

       ORDERED that Plaintiff Elias Gaitan’s Motion for Leave to Obtain Trial Court Records

in Parts and the Trial Transcripts in Parts (Doc. 31) is DENIED;

       ORDERED that Plaintiff Elias Gaitan’s Motion for Leave to Amend the Action (Doc. 32)

is DENIED;

       ORDERED that Plaintiff Elias Gaitan’s Motion for Disclosures (Doc. 33) is DENIED;

and

       ORDERED that Plaintiff Elias Gaitan’s Motion for Request Attorney (Doc. 34) is

DENIED.

       The Clerk of Court is directed to close this matter.

       SIGNED this 14th day of December, 2020.


                                                 ________________________________
                                                 Fernando Rodriguez, Jr.
                                                 United States District Judge




3/3
